DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

August 15, 2013

FROM:

Cindy Mann, Director

SUBJECT:

Eligibility Reviews under PERM and MEQC

Today the Centers for Medicare & Medicaid Services (CMS) released a letter to State Health
Officials to provide guidance to states on eligibility reviews under the Payment Error Rate
Measurement (PERM) and the Medicaid Eligibility Quality Control (MEQC) programs. In light
of substantial changes to the way states adjudicate eligibility for applicants for Medicaid and the
Children’s Health Insurance Program (CHIP) starting in 2014, CMS will be substituting an
annual 50-state strategy with rapid feedback for improvement, in place of the PERM and MEQC
eligibility reviews, starting January 1, 2014, for fiscal years (FY) 2014 - 2016. For more
information, please see the State Health Official letter available online at
ww.medicaid.gov/Federal-Policy-Guidance/Federal-Policy-Guidance.html
We will work collaboratively with states to provide ongoing assistance and feedback on
implementation of this guidance. Additionally, we will schedule an all-state call to review the
guidance. Information about the call will be forthcoming to State Medicaid and CHIP officials.

1

